Title: To James Madison from William S. Cardell, 12 January 1821
From: Cardell, William S.
To: Madison, James


                
                    
                        Dear sir,
                        New York 12th. Jan 1821.
                    
                    The literary institution on which I before had the honor to address you has become organised with very encouraging prospects. The enclosed circular which is in part an amplification of my former letter explains the outlines as far as it was thought proper to form them by anticipation.
                    The officers elected are His Ex. J. Q. Adams President. Judge Livingston, Judge Story Hon. William Lowndes, V. Presdts. Alex. McLeod D.D. Rec. Sec. John Stearns M.D. (President of N.Y. State Med. Society) Treasurer. Counsellors—Chancellor Kent, Daniel Webster, Boston. Bishop Brownell, Con. J. M. Mason D.D. Joseph Hopkinson, N.J. P.S. Du Ponceau LL.D. Phil. John L. Taylor, C. Justice N. Car. H. Clay, Kentucky. Washington Irving, now in London. There are 2 vacancies. Doct. Smith of William & Mary College will be elected to fill one and probably the President of Dartmouth or Bowdoin College, the other.
                    We have returns, generally cordial and able, from the officers elected except that from Mr. Clay we have not heard.
                    
                    Among other transactions of the Society Sir, it is made my duty respectfully to communicate to you their unanimous election of you as an Honorary member.
                    The other Honorary members are Hon. John Adams, Thomas Jefferson, James Munroe, John Jay, C.C. Pinckney and John Trumbull.
                    In electing as honorary members of this new Society those citizens who have passed thro all forms and degrees of honor which a nation could confer, our scholars could not of course suppose they were imparting any additional dignity; but it was the highest tribute of respect in their power to offer, and the cordial approbation expressed by those distinguishd men gives to the institution the means of additional usefulness to our country.
                    In the expectation of forwarding in a few days a printed schetch of proceedings, I forbear, Sir, to trouble you with further details at this time. Accept, Sir, the assurance of my highest respect.
                    
                        W. S. Cardell Cor. Sec.
                        Am. Acad. of Lan. & Belles Lettr⟨es⟩
                    
                
                
                    [First Enclosure]
                    
                        Dear Sir,
                        New-York, October 1, 1820.
                    
                    Your attention is respectfully requested to an association of Scholars for the purpose of improving American literature. This association, though yet at its commencement and unknown to the public, has been the subject of an interesting correspondence for some months past; and it is believed will not be deemed unimportant as connected with the best interests of our country.
                    To settle at once a point on which some difference might exist, it is not designed, independent of England, to form an American language, farther than as it relates to the numerous and increasing names and terms peculiarly American; but to cultivate a friendly correspondence with any similar association or distinguished individuals in Great Britain, who may be disposed to join us in an exertion to improve our common language.
                    The objects of such an institution which directly present themselves, are, to collect and interchange literary intelligence; to guard against local or foreign corruptions, or to correct such as already exist; to settle varying orthography; determine the use of doubtful words and phrases; and, generally, to form and maintain, as far as practicable, an English standard of writing and pronunciation, correct, fixed, and uniform, throughout our extensive territory. Connected with this, and according to future ability, may be such rewards for meritorious productions, and such incentives to improvement, in the language and literature of our country, and in the general system of instruction, as from existing circumstances may become proper.
                    
                    These objects will not be thought trifling, by those who have spent much time in the cultivation of literature, or attended to its influence on society. Such persons need not be told how directly they are connected with our progress in general knowledge, or our public reputation; or that their influence may extend from social to national intercourse, and to our commercial prosperity. Perspicuity in language is the basis of all science. The philosophy that professes to teach the knowledge of things, independent of words, needs only to be mentioned among enlightened men to be rejected.
                    Most of the European nations have considered the improvement of language as an important national object, and have established academies, with extensive funds and privileges, for that purpose. An interference of the government has, perhaps, been omitted in England, from a singular and rather accidental reliance on the acknowledged superiority of a few leading individuals; and so long as all the literature in the English language had its origin and center in London, there was less danger in thus leaving it to the guidance of chance. Science may be comparatively recluse; but literature is social; and American scholars, spread over 2,000,000 square miles, are not to be drawn to a virtual and national association, without the form.
                    It is very properly said of France that its literature has frequently saved the country when its arms have failed. The advantages resulting to that nation, from the exertions of a few academicians, have been incalculable, and may serve to show, in some degree, what such a confederacy of scholars is capable of performing. The effect of their influence was not barely to elevate France in the literary world, and to improve its learning within itself; but to extend their language throughout Europe; to introduce, at the expense of other nations, their books, their opinions, and, in aid of other causes, their political preponderance. The Philological Academies of Italy and Spain, though unaided by the same powerful co-operation, have effected very great improvements in the language and literature of their respective countries. The great work now performing by the German scholars, in addition to what they have before done, is a noble example to other nations, and calculated to elevate the condition of our nature. With how much greater force does every consideration connected with this subject, apply, in a free community, where all depends upon the virtue and intelligence of the great body of the people.
                    Without dwelling a moment on invidious comparisons between England and the United States, the time appears to have arrived, in reference to ourselves, when, having acquired a high standing among nations, having succeeded in a fair trial of the practicability and excellence of our civil institutions, our scholars are invited to call their convention and to form the constitution of national literature.
                    
                    We have some peculiar advantages in an attempt to establish national uniformity in language. Happily for us, our forefathers came chiefly from that part of England where their language was most correctly spoken, and were possessed of a good degree of intelligence, according to the learning of that time. Though in a country as diversified as ours, there are, from various causes, many particular corruptions, we hardly find any thing that can properly be called a provincial dialect. We have at present no very inveterate habits to correct, where gross barbarisms, through large districts, are to be encountered. The attempt therefore, seasonably and judiciously made, presents a prospect not only of success, but of comparative facility. Our scattered population seem only to want from a competent tribunal, a declaration of what is proper, to guide them in their practice. The present appearances are more favorable than the most sanguine among the projectors of the plan dared to predict. There is the best reason to expect the general concurrence of our distinguished literary men in favor of a measure which promises so many advantages, so nationally important in its principles and effects, and to which so little can be objected. It is deemed unnecessary at present to dwell minutely on the details of the plan, which probably will not be difficult to settle, if the leading principles are generally approved. It is equally useless to enter upon a train of arguments to prove the advantages of such an association under the present circumstances of our country. The commanding influence of literature upon national wealth and power, as well as morals, character, and happiness, especially in free communities, will not be doubted by those whose minds have been most directed to this interesting branch of civil policy. Perhaps there never has been, and never may be, a nation more open to the influence of moral causes, than the American Republic at the present time. In every country truly free, public opinion is in effect the governing law; and public opinion, and all the complicated interests of society, greatly depend on the state of national literature. That independence which is our boast must consist in the proper independence of the mind. Without contemning the experience of past ages, we ought not too slavishly to follow the path of others. It is enough to respect the Europeans as honorable competitors, without regarding them as absolute masters. American ambition should aspire to noble objects, if we mean to rise to excellence: for, besides that the imitator is almost necessarily inferior to his model, the old world can furnish no model suited to the circumstances and character of our country. We are a world by ourselves. Our privileges, resources, and prospects, are of the highest order. Happily exempt from hereditary despotism or bigoted hierarchies, from jealous and powerful bordering nations; the professed advocates of rational freedom, the world may justly claim from us an example worthy of such a situation and such a cause. Our numbers and wealth are greater than those of England were, when the last of her splendid

colleges was erected; we may have the learning of Europeans in common stock, with an exemption from their burdens, and the highest eminence which others have attained, ought to be the American starting point in the career of national greatness.
                    And is there any thing impossible, or even particularly difficult, in reducing these ideas to practice? Without expecting to render human nature perfect, or to fix an unalterable standard for living language and literature, may there not be some regulation which will place the decisions of the wise in preference to the blunders of the ignorant? When can a more favorable time be expected, to correct the irregularities yearly multiplying upon us, and becoming more and more embodied with the literature of our country? Why should chance be expected to accomplish, what, from its nature, can result only from well-regulated system? It would indeed be imprudent to attempt too much. Sound discretion will point out a middle course between a wild spirit of innovation and a tame acquiescence in obvious error. Language is too important an instrument in human affairs to have its improvement regarded as useless or trifling. Of all the objects of national identity, affection, and pride, national literature is the most laudable, the most operative, and the most enduring. It is to the scholars of antiquity we owe all we know of their statesmen and heroes, and even their distinctive national existence. In the long train of ages their tables of brass have mouldered away, and their high-wrought columns crumbled to dust. Cities have sunk, and their last vestige been lost. The unconscious Turk half-tills the soil manured with decayed sculpture: but the monuments of genius and learning, more durable than marble and brass, remain the subject of undecreasing admiration and delight. The fame to which great minds aspire, is, to soar above the local contentions of the day, and live to after ages in the esteem of their fellow men. The thought of this animates the patriot’s hope and nerves his arm, in danger, toil, and want. Shall it not be the ambition of Americans to proclaim the honor of their benefactors, and transmit the glory of their country to the latest age of the world? We are not here to awe the ignorant by the splendor of royal trappings, but to command the respect of the wise and good by moral greatness. These objects are neither above the capacity, nor beneath the attention, of our countrymen. They are interwoven with our individual happiness, our national character, and our highest interests. When we survey this vast assemblage of States, independent, yet united; competitors in useful improvement, yet members of one great body; the world has never prepared such a theatre for the exhibition of mental and moral excellence: and if the men of all ages, whom we most delight to honor, have made it their chief glory to advance the literature of their respective countries, shall it be degradingly supposed, that, in this favored land, either talents or zeal will be wanting in such a cause? If it is said, that Americans have not paid that

attention to education which the subject demanded; it is true; and neither justice nor sound policy requires us to disguise the fact: but has any fatality ordained that the people most interested in diffusing the light of instruction, must be degraded in the republic of letters? Much irritation has been produced by the observations of foreign writers upon the learning and intellect of our countrymen. We ought not to waste time in idle complaint on this subject. Is there not in America enough of genius, of scholarship, and of patriotic spirit, if properly organized and conducted, to raise our literary character above the influence of any combination abroad? Shall our numberless blessings remain an unprized possession? Will foreign pens maintain and elevate American character? Is it not time to make a national stand in the moral world, as the expositors of our own principles, the vindicators of our institutions, and, under a Beneficent Providence, the arbiters of the destiny of unborn millions? Even if, contrary to all human expectation, such an association should fail in its objects, would it not justly be said, ‘magnis tamen excidit ausis’?
                    It is not intended to bring the society before the public by a premature and unnecessary parade, but to make it known chiefly by its practical good.
                    The following is a general outline of the institution alluded to, subject of course to such variations as may be thought to increase the prospect of its utility.
                
                
                    To be called “The American Academy of Language and Belles Lettres.”
                    Its prime object is to harmonize and determine the English language; but it will also, according to its discretion and means, embrace every branch of useful and elegant literature, and especially whatever relates to our own country.
                    To be located in the city of New-York, where accommodations will be furnished free from expense.
                    To commence with fifty members; maximum number, one hundred and twenty. More than that would lessen the credit of membership, and diminish rather than increase its authority.
                    Members to be divided into three classes. Resident, who reside in or near New-York; Corresponding, those whose distance prevents their regular attendance; and honorary, those at home or abroad, whom the body may think proper expressly to admit as such: but, perhaps, it will be thought best to make very few honorary members in the United States. The only reason for making a difference between resident and corresponding members, is to give to the latter all practicable privileges and facilities in communicating their opinions, propositions and votes in writing, as a compensation

for the difficulties of personal attendance. In questions requiring a ballot, the written opinions and wishes of distant members are taken as votes on all points to which they directly relate. As most of the questions likely to arise will relate to written language, and as few of them will require haste in the decision, there will be a particular fitness in arriving at a general result through the means of the various opinions in writing.
                    It will be a standing request, though not absolutely required, that each member shall, within one year after his admission, deliver personally, or by writing, a discourse upon some subject relating to language or general literature, or to the situation and interests of the United States.
                    The Society, when organized, will send a respectful communication to such literary gentlemen in the British dominions as may be thought proper, explaining to them the design of the establishment, and inviting their cooperation. Public policy, as well as general convenience will point out to them the importance of improving our language, facilitating its acquisition to foreigners as well as native citizens, and preserving its uniformity throughout the extensive regions where it now does, or hereafter may prevail.
                    The Modus Operandi should be the result of the joint wisdom of the body, when formed; but almost every disputed point in language, and in ours they are very numerous, may be made a case, subjected to rule as far as possible, and brought to a decision, endeavoring to have this decision concurrent between the British and ourselves.
                    But besides the acknowledged corruptions which prevail in the language of this country, our peculiar institutions and circumstances; our discoveries and improvements, have given rise to a large class of new words, Americanisms, if the critics please; necessary to express new things. To adopt and regulate these is not to alter the English language; but only to supply its deficiencies. This is particularly a work of our own. It is also important that attention should be paid to the numerous names of places, French, Spanish and Aboriginal, which are daily becoming incorporated with our literature, and concerning which so much diversity at present exists.
                    The unprofitable disputes among teachers and the authors of elementary books, who are often very unskilful advocates of their opposing systems, and whose arguments tend only to increase a difference which ought not to exist, would be in a great degree obviated. The professors of Rhetoric and Logick, in our best universities, should at least agree in spelling the names of the important sciences they teach. Our numerous youth would then be left free to pursue the straight course to the knowledge of a language which might be, not only strong and copious, but, to a far greater extent, regular and fixed. In addition to other advantages, there cannot be a rational doubt that such an institution may have a beneficial influence in exciting emulation

and national concert, in our literature in general, and that many might be drawn to this interesting subject, who are now less profitably and less honorably employed in other pursuits.
                    The object here contemplated is certainly of sufficient national importance to merit an adequate fund from the public. Should this fail, it would be improper to lay a burdensome expense on the members. Expenditures to any considerable amount are not considered indispensably necessary; for though individuals may not be able to accomplish all that may be desired, much may be done at a moderate actual expense. Twenty-five dollars at the admission of a member, and two dollars a year afterwards, though trifling to some, is considered enough to impose by any imperative rule.
                    The only objections which have been made to the proposed plan, are on the ground of its practicability. The difficulties alleged are, the superiority of the British in literature; the contempt with which they will look on our institutions and offers of correspondence; the prejudices of our own people in their favor, and the consequent necessity of waiting for them to lead the way. These difficulties, if correct to the extent that some of our citizens seem inclined to admit, show at least the necessity of trying to produce a favorable change. If in literature and science we are greatly inferior to any other people, it is not because we are deficient in natural, political, or moral advantages, or have not as strong reasons as any nation ever had to encourage letters; but because we have hitherto neglected any general or systematic means for their advancement. The arguments are fallacious which attempt to find in the circumstances or dispositions of our people any disqualification for the highest mental attainments. American genius and enterprise properly directed, may as well be displayed in the highest walks of literature and science as in any thing else. One difficulty is our scholars, as such, have very little intercourse, and have too long been strangers to each other. Homo solus imbecilis.
                    Concert will excite a generous emulation. This, upon the plan proposed, will operate upon a vast and highly reputable field; it will be identified with the national character and the dearest interests of a great and rising people, and cannot fail to produce excellence and command patronage and respect. The bare circumstance of exciting attention to the subject is an important point gained. ‘Aude et faciat.’ A colonial servility in literature is as unworthy of our country as political dependence. The necessary limits of this letter forbid a course of reasoning upon the subject: it may be thought proper to give a fuller exposition in a pamphlet form. The general principles explained above are deemed sufficient as the basis of preparatory arrangement.
                    Among the respectable persons consulted respecting the proposed institution, the sentiment, as far as ascertained, is very general and zealous in its favor. It is designed to carry it into effect with as little delay as sound

discretion, in refererence to character and advantageous arrangements for a favorable commencement will admit.
                    The constitution formed for the Society is purposely a very short one, intended chiefly as the basis for a commencement. A body of scholars, associated for the laudable object of promoting the literature of their country, many of them very familiar with public proceedings, will need fewer legal rules than a bank or a state. Whatever may be the deficiencies of this constitution, experience will be more competent to supply them than any wisdom of anticipation.
                    From the peculiar circumstances of our country, the institution will have no guide in any thing which has gone before; but liberal criticism will make some allowance for the difficulties necessarily attendant on first attempts. The same regular progress will not be expected in an untrodden field as on a well travelled road; but in pursuing a noble object with good intention, there is the consolation that those best qualified to judge are least inclined to condemn. If our beginning is a small one, so was that of the Royal Society of London; and we can have no reason to dread more obloquy from the illiberal, than they received.
                    Very generous subscriptions, by a number of gentlemen who are not expected to be members, are volunteered, pro patria, and there is an encouraging prospect for funds. If among the variety of character in our country, there is a portion too ignorant, or too grovelling, to depart from their own narrow views of immediate gain, it is hoped that, among ten millions of people, there are enough possessed of talent to estimate, and spirit to maintain, an institution whose aim is to promote the best interests and lasting honor of the United States. In such a cause it is deemed unnecessary for the institution to solicit pecuniary aid, farther than by a fair exposition of its principles and objects. The subscriptions are to be a free-will offering upon the altar of our country: yet it will be no less creditable to the society, than just in itself, to hold in grateful remembrance and transmit to future generations, the names of those generous citizens who, by their donations, become at once, the patrons of learning and the vindicators of the American name. It may be one of the good effects of this society to bring patriotic generosity more into fashion, by causing it to be more honored. In behalf of the Association, Sir, I have the honor to be, Very respectfully and truly yours,
                    
                        William S. Cardell
                    
                
            